In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-09-00147-CV

____________________


IN RE BENJIE F. JOHNSON




Original Proceeding



MEMORANDUM OPINION
 Benjie F. Johnson filed a petition for writ of mandamus and motion for temporary
relief.  Johnson alleges that he is a residential tenant, that his landlord filed a forcible detainer
suit in justice court, that the justice court ordered Johnson to submit to a deposition and
struck his pleadings and entered judgment for possession as a sanction for refusing to submit
to a deposition.  Johnson asks this Court to order the judge presiding in the justice court to
set aside the order granting default judgment and order denying Johnson's motion for a stay. 
Johnson also asks this Court to order the trial court to stay Johnson's deposition and the
forcible detainer case pending the outcome of a related criminal matter.  Relator has not
shown that a writ of mandamus should issue against a judge of a district or county court in
this district, nor has he shown that a writ of mandamus should issue to protect our
jurisdiction.  See Tex. Gov't Code Ann. § 22.221 (Vernon 2004).  The statute that describes
our writ power does not extend our original jurisdiction to issue a writ of mandamus against
a judge of a justice court.  Easton v. Franks, 842 S.W.2d 772, 773 (Tex. App.--Houston [1st
Dist.] 1992, orig. proceeding); Simpson v. Morgan, 779 S.W.2d 509, 510 (Tex. App.--Beaumont 1989, orig. proceeding).  Accordingly, we dismiss this original proceeding for
want of jurisdiction.  The motion for temporary relief is denied as moot.
	WRIT DISMISSED.
									PER CURIAM
Opinion Delivered April 6, 2009
Before McKeithen, C.J., Gaultney and Kreger, JJ.